PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
	YAGI et al.
Application No. 16/321,386
Filed:  January 28, 2019
For: TRANSPORTATION PIPE

:
:
:	DECISION ON PETITION
:
:



This is a decision on applicants’ petition under 37 CFR 1.181 filed October 22, 2021. 

Petitioner requests that the examiner “consider Document (AW) cited in the Information Disclosure Statement filed on September 14, 2021.”  

The petition is DISMISSED as MOOT.

A review of the prosecution record shows that a Supplemental Notice of Allowability, including an initialized PTO-1449 indicating “all reference considered except where lined through,” was mailed on November 3, 2021.  Thus the document has been considered by the examiner.  Accordingly, the petition is dismissed as moot.

Questions concerning this decision should be referred to Teri Luu, Quality Assurance Specialist, at (571) 272-7045.



/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        

						
Wendy Garber, Director
Patent Technology Center 3600
(571) 272-5150

WG/tl:  11/04/21